Citation Nr: 0608005	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  96-40 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for instability of the left knee.

2.  Entitlement to a disability rating higher than 10 percent 
for instability of the right knee.

3.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the left knee from August 30, 2002, to 
present.

4.  Entitlement to a disability rating higher than 10 percent 
for arthritis of the right knee from August 30, 2002, to 
present. 

5.  Entitlement to a compensable disability rating for 
arthritis of the left knee from February 15, 1995, to August 
30, 2002.  

6.  Entitlement to a compensable disability rating for 
arthritis of the left knee from February 15, 1995, to August 
30, 2002.

7.  Whether the RO's action of withholding payment of 
monetary benefits from September 1, 2002, to November 1, 
2002, was proper.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from August 1938 to June 1962.  
The veteran is a recipient of the Combat Infantry Badge and 
the Bronze Star Medal with two Oak Leaf Clusters. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


REMAND

In March 2001, the veteran was afforded a hearing before a 
Veterans Law Judge who is no longer employed by the Board.  
In a December 2005 letter, the Board informed the veteran of 
the foregoing and that he would be afforded another Board 
hearing if desired.  In January 2006, the veteran informed 
the Board that he desired a hearing at the RO before a 
Veterans Law Judge.

In a November 2002 rating decision, the RO informed the 
veteran that it was withholding $687 in VA benefits for the 
period from September 1, 2002, to November 1, 2002, due to 
the veteran's receipt of military retired pay during that 
period.  The veteran disagreed with the RO's decision in 
December 2002.  The record does not reflect that the RO has 
issued a Statement of Case or has otherwise disposed of this 
matter.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances, where a notice of disagreement is 
filed, but a Statement of the Case has not been issued, the 
Board must remand the claim to direct that a Statement of the 
Case be issued.  

Accordingly, this case is REMANDED to the AMC or the RO for 
the following actions:

1.  The RO or the AMC should issue a 
Statement of the Case pertaining to the 
issue of whether withholding payment of 
monetary benefits from September 1, 2002, 
to November 1, 2002, was proper, and in 
connection therewith, provide the veteran 
with appropriate notice of his appellate 
rights.  

2.  The veteran should be scheduled for a 
Board hearing at the RO, in accordance 
with the docket number of this appeal.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

